Exhibit 10.55
January 14, 2009
Mr. James Keegan
RE: Employment Agreement
Dear Mr. Keegan:
     On behalf of Lions Gate Films Inc. (“Company”), this is to confirm the
terms of your employment by the Company. We refer to you herein as “Employee.”
The terms of Employee’s employment are as follows:
1. TERM
     (a) The term of this agreement (“Agreement”) will begin April 16, 2009 and
end April 15, 2012, subject to earlier termination as provided in Section 7
below (“Term”). Until April 16, 2009 the employment agreement dated February 21,
2006 between Company and Employee (the “Prior Agreement”) shall govern the terms
and conditions of Employee’s employment. During the Term of this Agreement,
Employee will serve as Chief Financial Officer, reporting to the Chief Executive
Officer, currently Jon Feltheimer, or his/her designee. Employee shall render
such services as are customarily rendered by persons in Employee’s capacity in
the entertainment industry and as may be reasonably requested by Company.
     (b) So long as this Agreement shall continue in effect, Employee shall
devote Employee’s full business time, energy and ability exclusively to the
business, affairs and interests of the Company and matters related thereto,
shall use Employee’s best efforts and abilities to promote the Company’s
interests, and shall perform the services contemplated by this Agreement in
accordance with policies established by the Company.
2. COMPENSATION
     (a) Salary. Employee will be paid a base salary at the rate of FOUR HUNDRED
SEVENTY-FIVE THOUSAND DOLLARS ($475,000.00) per year (“Base Salary”) during the
Term, payable in accordance with the Company’s normal payroll practices in
effect.
     (b) Payroll. Nothing in this Agreement shall limit the Company’s right to
modify its payroll practices, as it deems necessary.
     (c) Bonuses. Employee shall be entitled to receive annual performance
bonuses at the full discretion of the CEO of the Company, provided that Employee
must be employed with the Company through the end of the Company’s fiscal year
and at the time when such bonus, if earned, is paid to be eligible to receive a
bonus for a given fiscal year. Any such bonus will be paid as soon as
practicable after the end of the applicable fiscal year and in all events within
the “short-term deferral” period provided under Treasury
Regulation Section 1.409A-1(a)(4).
3. BENEFITS
     As an employee of the Company, Employee will continue to be eligible to
participate in all benefit plans to the same extent as other similarly situated
salaried employees of the Company and in all

1



--------------------------------------------------------------------------------



 



events subject to the terms of such plans. For the sake of clarity, such plans
do not include compensation and/or any bonus plans.
4. VACATION AND TRAVEL
     (a) Employee shall be entitled to take paid time off without a reduction in
salary, subject to (i) the approval of Employee’s supervisor, and (ii) the
demands and requirements of Employee’s duties and responsibilities under this
Agreement. There are no paid vacation days.
     (b) Employee will be eligible to be reimbursed for any business expenses in
accordance with the Company’s current Travel and Entertainment policy.
5. STOCK
     (a) Grant. The Company shall request at the first regularly scheduled
meeting of the Compensation Committee (the “CCLG”) of Lions Gate Entertainment
Corp. (“Lions Gate”) following the execution of this Agreement that the CCLG
approve the grant to Employee of 60,000 Lions Gate restricted share units
(“Grant”) in accordance with the terms and conditions of the existing and/or
future stock incentive plans of Lions Gate (collectively, the “Plan”). Employee
acknowledges that this Grant is subject to the approval of the CCLG. The award
date (“Award Date”) shall be the date of the CCLG meeting when the Grant is
approved. The Grant shall be evidenced by and subject to the terms of an award
agreement in the form generally then used by Lions Gate to evidence grants of
restricted stock units under the Plan.
     (b) Vesting. Subject to Section 5(c) below, the Grant shall vest as
follows:

  (i)   the first 20,000 shares of the Grant will vest on the 1st anniversary of
the Award Date;     (ii)   an additional 20,000 shares of the Grant will vest on
the 2nd anniversary of the Award Date;     (iii)   the final 20,000 shares of
the Grant will vest on the 3rd anniversary of the Award Date.

     (c) Continuance of Employment. The vesting schedule in Section 5(b) above
requires Employee’s continued employment with the Company through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Grant and the rights and benefits thereto.
6. HANDBOOK
     Employee agrees that the Company Employee Handbook outlines other policies
in addition to the terms set forth in this Agreement, which will apply to
Employee’s employment with the Company, and Employee acknowledges receipt of
such handbook. Employee acknowledges and agrees that the Company retains the
right to revise, modify or delete any such policy or any employee benefit plan
it deems appropriate.
7. TERMINATION
     (a) This Agreement and the Term shall terminate upon the happening of any
one or more of the following events:

  (i)   The mutual written agreement between the Company and Employee;

2



--------------------------------------------------------------------------------



 



  (ii)   The death of Employee;     (iii)   Employee’s having become so
physically or mentally disabled as to be incapable, even with a reasonable
accommodation, of satisfactorily performing Employee’s duties hereunder for a
period of ninety (90) days or more, provided that Employee has not cured
disability within ten days of written notice;     (iv)   The determination on
the part of the Company that “cause” exists for termination of this Agreement.
As used herein, “cause” is defined as the occurrence of any of the following:

  (A)   Employee’s conviction of a felony or plea of nolo contendere to a felony
(other than a traffic violation);     (B)   commission, by act or omission, of
any material act of dishonesty in the performance of Employee’s duties
hereunder;     (C)   material breach of this Agreement by Employee; or     (D)  
any act of misconduct by Employee having a substantial adverse effect on the
business or reputation of the Company;

  (v)   The Employee is terminated “without cause.” Termination “without cause”
shall be defined as the Employee being terminated by the Company for any reason
other than as set forth in Sections 7(a)(i)-(iv) above. In the event of a
termination “without cause,” subject to Employee’s execution and delivery to the
Company of a general release of claims in a form acceptable to the Company not
more than twenty-one (21) days after the date of such termination (and
Employee’s not revoking such release within any revocation period provided under
applicable law), Employee shall be entitled to receive a severance payment equal
to 50% of the amount of the Base Salary which Employee would have been entitled
to receive for the period commencing on the date of such termination and ending
on the last day of the Term had Employee continued to be employed with the
Company through such date. Subject to the release provision set forth above,
such payment shall be made in cash in a lump sum as soon as practicable after
(and in all events not more than two and one-half (2 1/2) months after) the date
of Employee’s “separation from service” (within the meaning of Treasury
Regulation Section 1.409A-1(h)) with the Company. The Company’s payment of the
amount referred to in this Section 7(a)(v), in addition to the accrued
obligations described in Section 7(b) below, shall relieve the Company of any
and all obligations to Employee.

     (b) In the event that this Agreement is terminated pursuant to
Sections 7(a)(i)-(iv) above, neither the Company nor Employee shall have any
remaining duties or obligations hereunder, except that the Company shall pay to
Employee, any base salary that had accrued but had not been paid (including
accrued and unpaid vacation time) as of the date of termination. Following the
termination of the Term and/or this Agreement for any reason, Sections 9, 10,
11, 12 and 13 shall, notwithstanding anything else herein to the contrary,
survive and continue to be binding upon the parties following such termination.

3



--------------------------------------------------------------------------------



 



8. EXCLUSIVITY AND SERVICE
     Employee’s services shall be exclusive to the Company during the Term.
Employee shall render such services as are customarily rendered by persons in
Employee’s capacity in the motion picture industry and as may be reasonably
requested by the Company. Employee hereby agrees to comply with all reasonable
requirements, directions and requests, and with all reasonable rules and
regulations made by the Company in connection with the regular conduct of its
business. Employee further agrees to render services during Employee’s
employment hereunder whenever, wherever and as often as the Company may
reasonably require in a competent, conscientious and professional manner, and as
instructed by the Company in all matters, including those involving artistic
taste and judgment, but there shall be no obligation on the Company to cause or
allow Employee to render any services, or to include all or any of Employee’s
work or services in any motion picture or other property or production.
9. INTELLECTUAL PROPERTY
     (a) Employee agrees that the Company shall own all rights of every kind and
character throughout the universe, in perpetuity to any material and/or idea
suggested or submitted by Employee or suggested or submitted to Employee by a
third party that occurs during the Term or any other period of employment with
the Company, its parent, affiliates, or subsidiaries that are within the scope
of Employee’s employment and responsibilities hereunder. Employee agrees that
during the Term and any other period of employment with the Company, its parent,
affiliates, or subsidiaries, the Company shall own all other results and
proceeds of Employee’s services that are related to Employee’s employment and
responsibilities. Employee shall promptly and fully disclose all intellectual
property generated by the Employee during the Term and any other period of
employment with the Company, its parent, affiliates, or subsidiaries in
connection with Employee’s employment hereunder.
     (b) All copyrightable works that Employee creates in connection with
Employee’s obligations under this Agreement and any other period of employment
with the Company, its parent, affiliates, or subsidiaries shall be considered
“work made for hire” and therefore the property of the Company. To the extent
any work so produced or other intellectual property so generated by Employee is
not deemed to be a “work made for hire,” Employee hereby assigns and agrees to
assign to the Company (or as otherwise directed by the Company) Employee’s full
right, title and interest in and to all such works and other intellectual
property. Employee agrees to execute any and all applications for domestic and
foreign copyrights or other proprietary rights and to do such other acts
(including without limitation the execution and delivery of instruments of
further assurance or confirmation) requested by the Company to assign the
intellectual property to the Company and to permit the Company to enforce any
copyrights or other proprietary rights to the intellectual property. Employee
further agrees not to charge the Company for time spent in complying with these
obligations. This Section 9 shall apply only to that intellectual property which
related at the time of conception to the Company’s then current or anticipated
business or resulted from work performed by Employee for the Company. Employee
hereby acknowledges receipt of written notice from the Company pursuant to
California Labor Code Section 2872 that this Agreement (to the extent it
requires an assignment or offer to assign rights to any invention of Employee)
does not apply to an invention which qualifies fully under California Labor Code
Section 2870.
10. ASSIGNMENT AND DELEGATION
     Employee shall not assign any of Employee’s rights or delegate any of
Employee’s duties granted under this Agreement. Any such assignment or
delegation shall be deemed void ab initio.
11. TRADE SECRETS
     The parties acknowledge and agree that during the Term of this Agreement
and in the course of the discharge of Employee’s duties hereunder and at any
other period of employment with the Company,

4



--------------------------------------------------------------------------------



 



its parent, affiliates, or subsidiaries, Employee shall have and has had access
to information concerning the operation of the Company and its affiliated
entities, including without limitation, financial, personnel, sales, planning
and other information that is owned by the Company and regularly used in the
operation of the Company’s business and (to the extent that such confidential
information is not subsequently disclosed) that this information constitutes the
Company’s trade secrets.
     Employee agrees that Employee shall not disclose any such trade secrets,
directly or indirectly, to any other person or use them in any way, either
during the Term of this Agreement or at any other time thereafter, except as is
required in the course of Employee’s employment for the Company. Employee shall
not use any such trade secrets in connection with any other employment and/or
business opportunities following the Term. In addition, Employee hereby
expressly agrees that Employee will not disclose any confidential matters of the
Company that are not trade secrets prior to, during or after Employee’s
employment including the specifics of this Agreement. Employee shall not use any
such confidential information in connection with any other employment and/or
business opportunities at any time during or following the Term. In addition, in
order to protect any such confidential information, Employee agrees that during
the Term and for a period of two (2) years thereafter, Employee will not,
directly or indirectly, induce or entice any other executive or employee of the
Company to leave such employment.
12. ARBITRATION
     Any dispute, controversy or claim arising out of or in respect to this
Agreement (or its validity, interpretation or enforcement), the employment
relationship or the subject matter hereof shall at the request of either party
be submitted to and settled by binding arbitration conducted before a single
arbitrator in Los Angeles in accordance with the Federal Arbitration Act, to the
extent that such rules do not conflict with any provisions of this Agreement.
Said arbitration shall be under the jurisdiction of Judicial Arbitration and
Mediation Services, Inc. (“JAMS”) in Los Angeles, California. All such actions
must be brought within the statute of limitations period applicable to the claim
as if that claim were being filed with the judiciary or forever be waived.
Failure to institute an arbitration proceeding within such period shall
constitute an absolute bar to the institution of any proceedings respecting such
controversy or claim, and a waiver thereof. The arbitrator shall have the
authority to award damages and remedies in accordance with applicable law. Any
award, order, or judgment pursuant to such arbitration shall be deemed final and
binding and may be entered and enforced in any state or federal court of
competent jurisdiction. Each party agrees to submit to the jurisdiction of any
such court for purposes of the enforcement of any such award, order, or
judgment. Company shall pay for the administrative costs of such hearing and
proceeding.
13. INTEGRATION, AMENDMENT, SEVERABILITY, AND FORUM
     (a) This Agreement expresses the binding and entire agreement between
Employee and the Company and shall replace and supersede all prior arrangements
and representations, either oral or written, as to the subject matter hereof
(including, without limitation, the Prior Agreement).
     (b) All modifications or amendments to this Agreement must be made in
writing and signed by both parties.
     (c) If any portion of this Agreement is held unenforceable under any
applicable statute or rule of law then such portion only shall be deemed omitted
and shall not affect the validity of enforceability of any other provision of
this Agreement.
     (d) This Agreement shall be governed by the laws of the State of
California. The state and federal courts (or arbitrators appointed as described
herein) located in Los Angeles, California shall,

5



--------------------------------------------------------------------------------



 



subject to the arbitration agreement set forth in Section 12 above, be the sole
forum for any action for relief arising out of or pursuant to the enforcement or
interpretation of this Agreement. Each party to this Agreement consents to the
personal jurisdiction and arbitration in such forum and courts and each party
hereto covenants not to, and waives any right to, seek a transfer of venue from
such jurisdiction on any grounds.
14. SECTION 409A
     (a) It is intended that any amounts payable under this Agreement shall
either be exempt from or comply with Section 409A of the U.S. Internal Revenue
Code (including the Treasury regulations and other published guidance relating
thereto) (“Code Section 409A”) so as not to subject Employee to payment of any
additional tax, penalty or interest imposed under Code Section 409A. The
provisions of this Agreement shall be construed and interpreted to avoid the
imputation of any such additional tax, penalty or interest under Code
Section 409A yet preserve (to the nearest extent reasonably possible) the
intended benefit payable to Employee.
     (b) Notwithstanding any provision of this Agreement to the contrary, if
Employee is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of Employee’s separation from
service (as defined above), Employee shall not be entitled to any payment or
benefits pursuant to Section 7(a)(v) until the earlier of (i) the date which is
six (6) months after Employee’s separation from service for any reason other
than death, or (ii) the date of Employee’s death. Any amounts otherwise payable
to Employee upon or in the six (6) month period following Employee’s separation
from service that are not so paid by reason of this paragraph shall be paid
(without interest) as soon as practicable (and in all events within thirty
(30) days) after the date that is six (6) months after Employee’s separation
from service (or, if earlier, as soon as practicable, and in all events within
thirty (30) days, after the date of Employee’s death). The provisions of this
paragraph shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Code Section 409A.
     (c) To the extent that any reimbursements pursuant to the provisions of
this Agreement are taxable to Employee, any such reimbursement payment shall be
paid to Employee on or before the last day of Employee’s taxable year following
the taxable year in which the related expense was incurred. The benefits and
reimbursements pursuant to such provisions are not subject to liquidation or
exchange for another benefit and the amount of such benefits and reimbursements
that Employee receives in one taxable year shall not affect the amount of such
benefits or reimbursements that Employee receives in any other taxable year.
     Please acknowledge your confirmation of the above terms by signing below
where indicated and returning this letter to me.
     Jim, please call _____________________ at _____________________ if you have
any questions.

          Very truly yours,

LIONS GATE FILMS INC.
      /s/ Wayne Levin       Wayne Levin      Executive Vice President and
General Counsel       

6



--------------------------------------------------------------------------------



 



          AGREED AND ACCEPTED
This 14th day of January, 2009
      /s/ James Keegan       JAMES KEEGAN             

7